Citation Nr: 1312824	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  02-11 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a neurological or nervous condition, to include major depressive disorder (MDD).



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  The Veteran died in December 2010 during the course of the appeal; his widow has been certified as a substitute for the Veteran in his appeal and is the current appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the course of the appeal, custody of the file was transferred to the RO in Philadelphia, Pennsylvania.  The Philadelphia RO is currently VA's Agency of Original Jurisdiction (AOJ).

The Board issued a decision in June 2005 that in relevant part denied service connection for a claimed neurological disorder, based on a finding that the Veteran did not have any neurological disorder other than his already service-connected migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007 the Court issued a Memorandum Decision that vacated the Board's decision, based on a finding that the Board should have considered the question of entitlement to service connection for a psychiatric nervous condition.  The Court returned the file to the Board, at which time the Board recharacterized the issue on appeal as "entitlement to service connection for a neurological or nervous condition." 

The Board remanded the case to the AOJ in September 2009 for development in compliance with the Court's decision, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   





FINDINGS OF FACT

1.  The Veteran did not have a diagnosed physiological neurologic disorder other than the service-connected migraine headaches.

2.  Medical evidence of record is at least in equipoise in showing the Veteran had a psychiatric "nervous condition" in the form of diagnosed major depressive disorder (MDD) that at least as likely as not began during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the criteria for establishing service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board grants the Veteran's request for service connection.  As this represents a complete grant of the benefit claimed, no discussion of VA's duty to notify and assist is necessary.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records (STRs) are on file.  His Report of Physical Examination at time of enlistment shows no abnormalities prior to service.  During service, the Veteran was treated for tension headaches in August 1979.  He was identified as having high blood pressure in September 1979 and was monitored for hypertension thereafter.  The Veteran's self-reported Report of Medical History at the time of his separation physical examination described his general health as "pretty good except for my nerves."  The Report of Medical History also lists history of frequent or severe headaches, high blood pressure, depression or excessive worry, and nervous trouble.  The Report of Medical Examination in September 1979 noted psychiatric and neurologic systems as "normal."  The Veteran was discharged from military service in March 1980.  

The file contains private treatment records from Dr. R. Sullivan dating from July 1990 through March 2000, during which period Dr. Sullivan treated the Veteran for hypertension and headaches.  There is no indication in these records of any physiological neurologic disorder other than migraines.  The Veteran reported job-related stress intermittently, but there is no indication of "nervousness" or other observed mental disorder.

In October 2000 the Veteran submitted a claim for service connection for bilateral hearing loss, "nerves," headaches and hypertension.  

The Veteran had a VA neurological examination in March 2001 in which he complained of headaches since 1980.  The migraines reported occurred once or twice per month and were prostrating in their effect.  No objective neurological deficits were noted during examination (cranial nerves, gait, cerebellar examination, motor and sensory, deep tendon reflexes and examination of the fundi were all normal).  The examiner's diagnosis was (1) migraines, and (2) tension headaches.

The Veteran also had a VA psychiatric examination in March 2001.  The examiner noted that there was no indication of psychiatric treatment in service, and no indication of substance abuse other than nicotine use.  The Veteran stated that he had been taking prescription medication for the past 8 or 9 years for "bad nerves."  The Veteran was unable to be more specific about "bad nerves" but described general anxieties and worries.  The Veteran stated that he continued to receive treatment for hypertension and headaches, but both of those disorders had improved. The Veteran said that his work was "going great" and that he had a good relationship with his family.  Mental status examination was grossly within normal limits.  The examiner' diagnosis was anxiety disorder not otherwise specified (NOS) per history, post-military and probably in full remission.  The examiner noted the Veteran may have been experiencing some features of generalized anxiety disorder (GAD) when he began taking medication, but there did not seem to have been any evidence of panic attacks or obsessive-compulsive symptomatology.  The examiner stated it was questionable whether the Veteran should be taking medication at this point, since he seemed to have developed a physiological tolerance for it and there was a question of possible psychological dependence.  

The Veteran also had a VA general medical examination in March 2001 in which he denied any complications of high blood pressure and stated that his hypertension was under good control with medication.   

The RO issued a rating decision in November 2001 that in relevant part granted service connection for migraines (rated 30 percent disabling) and for hypertension (rated 10 percent disabling).  The same rating decision denied service connection for a nervous condition, based on a finding that the diagnosed anxiety disorder NOS was not related to service.

The Veteran presented to the VA primary care clinic (PCC) in May 2002 for the purpose of establishing himself for treatment.  The Veteran stated he was currently feeling well and had no specific complaints.  The clinician noted past medical history of hypertension, migraine headaches, and anxiety disorder.  There were no neurological abnormalities on examination; the clinician's assessment was elevated hypertension and migraine headaches.  

During the May 2002 intake evaluation cited above the Veteran was administered a screening for major depressive disorder (MDD), during which he endorsed feelings during the past month of feeling down, depressed or hopeless; being bothered by little interest or pleasure in activities (which was noted to be a long-standing issue); and, general stressors including work, family and the status of his claim.  However, the Veteran expressed the desire to not undergo treatment for depression. 

In June 2002 the Veteran submitted a Notice of Disagreement (NOD) in regard to the November 2001 rating decision, stating that he had intended his claim to be for a physical neurological condition rather than a psychiatric nervous disorder; the Veteran stated he had been taking Valium for some time due to nervous problem but not due to a mental problem.  The RO accepted this purported NOD as a new claim.  

In July 2002 the RO issued the rating decision on appeal denying service connection for a neurological disorder.  The denial was based on a finding that the only neurological disability shown by examination was headaches, which were already service-connected.

In his substantive appeal, received in March 2005, the Veteran asserted he had been on Valium for a long time.  He believed his service-connected hypertension was a factor for such nervous condition, and that his service-connected headaches (tension and migraine) resulted from his nervous condition and hypertension.  

The Board issued a decision in June 2005 that in relevant part denied service connection for a neurological disorder.  The Board's decision did not address entitlement to service connection for a psychiatric disorder.

The Veteran submitted an informal brief to the Court in August 2006 in which he asserted he had not had bad nerves until he entered service.  He stated he had been on medication for nerves since service.

The Court vacated the Board's decision in December 2007, based on a determination that the Board should have considered whether the Veteran had a psychiatric disorder that was incurred in service.

VA treatment records dating from May 2002 to July 2009 show treatment for hypertension, which was essentially stable on medication, and for migraine headaches which were treated with narcotic pain medications.  The records are silent in regard to any psychiatric complaints or neurological complaints other than headaches.  Depression screens in October 2005, May 2006, November 2006, April 2008 and May 2009 were negative. 

The Veteran contacted the VA PCC in July 2009 to report having a slightly depressed mood.  The Veteran stated he had lost interest in activities he had previously done; he denied suicidal or homicidal thoughts.  The clinical impression was depressed mood.

Thereafter, the Veteran had a VA mental health consult in September 2009 in which he complained of depressed mood and loss of interest in doing things he had previously enjoyed.  These symptoms had been present for the past year.  The Veteran had recently retired from his job due to a work-related knee injury; the knee injury was also preventing him from performing recreational activities he had once enjoyed.  The clinician performed a mental status evaluation (MSE) and noted observations in detail.  The clinician diagnosed major depression and mood disorder secondary to medical condition.

A VA mental health clinic (MHC) note dated in November 2009 states a current assessment of chronic posttraumatic stress disorder (PTSD), recurrent major depression (stable) and mood disorder secondary to medical condition (stable).  The treatment note is entirely silent as to the underlying trauma on which the PTSD assessment was based, and the impression of PTSD was not repeated thereafter.  

A VA MHC note in May 2010 states the Veteran reported greatly improved mood and increased level of physical activity.  The clinical assessment was major depression in remission; and, mood disorder secondary to medical condition, stable.

The Veteran had a VA medical examination in August 2010 in which he reported his hypertension was well-controlled on medication; he also denied any complications of hypertension.  He also reported continued migraines that would cause him to have to take prescription medication and lie down in a dark room.  Headaches were not associated with loss of power in the limbs but caused him to feel weak and fatigued for several hours after the headache.  The examiner diagnosed hypertension, currently controlled with medication, and migraine with aura.  The examination report is silent in regard to any neurological disorder other than migraine, and is silent in regard to any association between migraine and/or hypertension and psychiatric symptoms.

The Veteran also had a VA psychological examination in August 2010, performed by a psychologist who reviewed the claims file.  The Veteran reported feeling much better since his medication was switched from an anti-anxiety medication to an antidepressant.  This was seen as diagnostic proof that the Veteran was actually suffering from a depressive disorder rather than an anxiety disorder.  The Veteran stated he believed that such depressive disorder began in service, and that he now understood that what he previously believed to be a disorder of the nervous system was actually depression.  The examining psychologist reviewed the Veteran's subjective medical history in detail; the Veteran reported he currently experience frequent remission of psychiatric symptoms and that sometimes days would go by without any symptoms.  The Veteran reported functioning well socially; he was currently not working due to a work-related knee injury.  The examining psychologist administered an MSE and noted observations in detail.  The examiner stated that the symptoms described by the Veteran clearly showed a chronic depressive disorder with some elements of anxiety involved.  

The examiner's formal diagnosis was MDD, recurrent and severe, without psychotic symptoms.  The examiner stated that based on the Veteran's description of his symptoms while on active duty, it is at least as likely as not that depression started in service; it simply took several decades for the correct diagnosis to be provided.

The RO issued an SSOC in August 2012 that denied the claim, based on a determination that the opinion of the VA examining psychologist was not an adequate basis for granting service connection.  The RO stated as rationale that the examiner's opinion had been based on the Veteran's self-reported history and was inconsistent with the clinical evidence of record.

The Veteran died in December 2010.  The death certificate lists the cause of death as a self-inflicted gunshot wound.

Review of the file shows the Veteran did not have a diagnosed neurological disorder other than migraine headaches, for which he was already service connected.  Accordingly, he did not show a physiological neurologic disability for which service connection can be considered.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the claim for psychiatric "nervous disorder," the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There was no diagnosed psychiatric disorder in service, but post-service treatment records show diagnosis in  March 2001 of anxiety disorder NOS (by history, and in probable remission) and diagnosis in August 2010 of current MDD.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met in regard to a psychiatric disorder.

The diagnosis of anxiety disorder NOS is not shown to be related to service, in that the examiner who made such diagnosis in March 2001 characterized the disorder as post-military.  Further, the examiner in August 2010 stated the diagnosis was probably erroneous, and that what had previously been considered to be an anxiety disorder was actually a depressive disorder.  For these reasons, service connection for diagnosed anxiety disorder is not warranted.

As regards the diagnosis of MDD, the examiner who made the diagnosis in August 2010 stated an opinion that the depressive disorder at least as likely as not became manifest during service.  In continuing denial of service connection, the RO essentially considered the examiner's opinion to be insufficient because the examiner had relied on the Veteran's subjective account of his symptoms, which the RO held to be inconsistent with the objective evidence of record.  

However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated; see Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Veteran as a layperson was competent to describe the onset and continuity of symptomatology, and as his account of symptoms during service was consistent with his Report of Medical History at the time of separation from service.  There is nothing in the file to indicate that the Veteran's report to the VA examiner of his symptoms during service was not credible.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Review of the August 2010 examination report shows the examiner satisfied all three elements of Nieves-Rodriguez.  The examiner demonstrably had the pertinent facts, in that he cited the Veteran's history at length.  The examiner also provided a fully-articulated opinion (i.e., that the Veteran's currently-diagnosed depressive disorder at least as likely as not began in service) and provided a reasoned analysis (i.e., that the Veteran's account of his symptoms during service were consistent with the current diagnosis and the post-service symptoms of record).  Thus, the Board must accept the examination report and opinion as being probative medical evidence.

The opinion of the VA examiner is not contradicted by any other medical opinion of record.  A claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  

In sum, the Board finds the medical evidence is at least in equipoise in asserting an etiological relationship between MDD and service.  Accordingly, the benefit-of-the-doubt rule applies in the Veteran's favor and service connection must be granted.  Gilbert, 1 Vet. App. 49, 54.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a major depressive disorder, claimed as a neurological or nervous condition, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


